DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 04/05/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
In the response of 04/05/2021 from applicant on the restriction requirement on 02/22/2021, applicant agrees to elect group 1 (claims 40-46, 48-63 and 85-86). Hence claims 64-74 and 76-84 (group 2 and 3) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of group 1 (claims 40-46, 48-63 and 85-86) in the reply filed on 04/05/2021 is acknowledged.  The traversal is on argument of that the restriction requirement is improper. Under M.P.E.P. § 803, there are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-46, 48-63 and 85-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



	Claim 85 has same undefined issue in line 5 as that of claim 40.

Claims 41-46, 48-63 and 86 are rejected as containing the deficiencies of claim 40 through their dependency from claim 40.

Regarding Claim 43, the tern of “…between the resin films” (line 4) is vague and renders the claims indefinite. Claim 43 depends on claim 40. However, claim 40 only cites “a resin film”, not “resin films”.

Regarding Claim 51, Claim 51 has same undefined issue in line 4 as that of claim 40.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 40-46, 48-63 and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20120288661) in the view of Chiang et al (US 20080095997), further in the view of Ehemann et al (US 20130323444).

Regarding Claim 40, Wei teaches an interior member for transportation device (abstract; figs.1-5; ¶[0095], line 1-6), comprising:
 
a glass comprising a first surface and a second surface (fig. 5, 500, 51, 52); 

a film attached onto the first surface or the second surface of the glass (fig. 5, 51, 52; ¶[0094], line 1-10, the outer surface and/or the inner surface of each solid structure glass can be covered by a surface film applied for anti-burst, or decoration, or anti-glare, or anti-reflection, or anti-smudge, or hardening, or touch sensing, or the combinations of the afore functions. The surface film can be a conductive film or a non-conductive fi lm. The non-conductive film includes an anti-burst film, a decoration film, an optical film, an anti-smudge film and a hardening film. The optical film can be an anti-glare film or an 
 
an antifouling film forming an uppermost surface of the interior member (fig. 5, 51; ¶[0094], line 1-10, the outer surface and/or the inner surface of each solid structure glass can be covered by a surface film applied for… anti-smudge; --the surface 51 can have an anti-smudge film);

wherein the glass has a bent part (fig. 5, 501 or 502) comprising a free shape (¶[0093], line 1-11, curvatures of the above-mentioned solid structure glasses can be of any numerical value; the curvatures of the above mentioned solid structure glasses are not restricted and solid structure glasses can be free curved surfaces), and

the interior member is selected from the group consisting of an instrument panel, a head-up display, a dashboard, a center console, and a shift knob (¶[0095], line 1-6, The above-mentioned solid structure glasses can be applied as cover glasses of display equipment, or outer shells of products, or appearance assemblies of electronic devices such as computer, TV box, keyboard, mouse, earphone etc., or cover plates of touch devices, or function buttons, or touch panels etc).

But Wei does not specifically disclose that wherein a film attached onto the first surface or the second surface of the glass (---that is, film of anti-glare, or anti-reflection, or anti-smudge) comprising resins.

However, Chiang teaches a multi-function, multi-layer optical film (abstract; fig. 1), wherein a film attached onto the first surface or the second surface of the glass comprising resins (¶[0009], line 1-9, The most basic structure of the optical film contains a first hard coat layer on a front surface of a transparent substrate. The first hard coat layer can integrate in itself the anti-glare, anti-smudge, anti-UV, and anti-static functions by incorporating appropriate amount of specific chemicals into the acrylate resin of the first hard coat layer; ¶[0038], line 1-16, The first low-reflection layer 80 is made of radiation curable or thermosetting acrylate resin…; ¶[0035], line 1-10, The anti-glare layer 40 is made of radiation curable or thermosetting acrylate resin…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the member of Wei by the optical film of Chiang for the purpose of providing of an optical film for enhancing the physical, mechanical, and optical performance of a device (¶[0009], line 1-9).

But Wei- Chiang combination does not specifically disclose that wherein the glass has a bent part comprising at least one site having a Gaussian curvature of -0.1 or less.

However, Ehemann teaches a cover glass article (abstract; fig. 2), wherein the glass has a bent part comprising at least one site having a Gaussian curvature of -0.1 or less (¶[0028], line 1-22, Another aspect of the 3D cover glass is the bend radius or 

 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the member of Wei- Chiang combination by the cover glass article of Ehemann to have the bent part comprising at least one site having a Gaussian curvature of -0.1 or less, for the purpose for matching on the peripheral side geometry of the interior member for transportation device (¶[0028], line 8-10).

Regarding Claim 41, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the second surface of the glass is on an outer front surface side of the interior member and the resin film is attached onto the second surface of the glass (fig. 5, 51; ¶[0094], line 1-10, 

Regarding Claim 42, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the resin film has an optical function (¶[0009], line 1-9, The most basic structure of the optical film contains a first hard coat layer on a front surface of a transparent substrate. The first hard coat layer can integrate in itself the anti-glare, anti-smudge, anti-UV, and anti-static functions by incorporating appropriate amount of specific chemicals into the acrylate resin of the first hard coat layer; ¶[0038], line 1-16, The first low-reflection layer 80 is made of radiation curable or thermosetting acrylate resin…; ¶[0035], line 1-10, The anti-glare layer 40 is made of radiation curable or thermosetting acrylate resin…, as disclosed in Chiang).

Regarding Claim 43, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, further comprising: 
a synthetic resin film having adhesiveness and disposed between the glass and the resin film or between the resin films (fig. 5a; 10-glass substrate, 20, 80; ¶[0009], line 1-9, The first hard coat layer can integrate in itself the anti-glare, anti-smudge, anti-UV, and anti-static functions by incorporating appropriate amount of specific chemicals into the acrylate resin of the first hard coat layer; ¶[0038], line 1-16, The first low-reflection layer 80 is made of radiation curable or thermosetting acrylate resin…; ¶[0035], line 1-

Regarding Claim 44, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, comprising: 
two sheets or more of the glass, wherein the resin film is disposed between the sheets of the glass (fig. 23(a), 2311, 2321—two sheets with resin films on their surfaces, as disclosed in Wei).

Regarding Claim 45, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the bent part comprises at least one site having an average radius of curvature of 30 cm or less (¶[0028], line 1-23, The bend angle and radius can be selected based on the peripheral side geometry of the electronic device; the bend radius is about 0.25, 0.5, 0.75, 1.0, 1.25, 1.5, 1.75, 2.0, 2.25, 2.5, 2.75, 3.0, 3.5, 4.0, 4.5, 5.0, 6.0, 7.0, 8.0, 9.0, 10.0, 15.0, 20.0 mm or more, as disclosed in Ehemann).

Regarding Claim 46, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the at least one site of the bent part has the Gaussian curvature of -0.3 or less (¶[0028], line 1-22, Another aspect of the 3D cover glass is the bend radius or curvature. The 3D cover glass has at least one curved surface, and in some embodiments, may comprise two or more bends. The bend may be constant, having a fixed radius with a constant center 

Regarding Claim 48, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the first surface or the second surface of the glass has a roughness on the surface (¶[0004], line 1-10, a cover glass article includes a glass body having a three-dimensional shape, an inside surface, and an outside surface. Each of the inside and outside surfaces has a surface roughness (Ra) less than 1 nm and is free of indentations having diameters larger than 150 µm. In some embodiments, each of the inside and outside surfaces has a surface roughness (Ra) less than 0.7 nm, as disclosed in Ehemann).

Regarding Claim 49, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 48, wherein the roughness has an antiglare property (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, 

Regarding Claim 50, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, further comprising: a low reflection film on the first surface or the second surface of the glass (fig. 5a; 10-glass substrate, 20, 80- low reflection film, as disclosed in Chiang).

Regarding Claim 51, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 41, further comprising: wherein the antifouling film is on the first surface or the second surface of the glass such that the antifouling film forms the uppermost surface of the interior member (fig. 5, 51; ¶[0094], line 1-10, the outer surface and/or the inner surface of each solid structure glass can be covered by a surface film applied for… anti-smudge; --the surface 51 can have an anti-smudge film, as disclosed in Wei).



Regarding Claim 53, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the first surface or the second surface of the glass has a coefficient of static friction of 1.0 or less measured in a manner that a pseudo-finger contactor manufactured by Trinity-Lab Inc. is attached to a touch angle evaluation meter TL201Ts manufactured by the same company and the pseudo-finger contactor is placed on the glass in a state of applying a load of 30 g and moved at a rate of 10 mm/second (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wei- Chiang - Ehemann combination is same to that recited in the claims, then it is expect the static friction property provided by Wei- Chiang - Ehemann combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).



Regarding Claim 55, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, further comprising: an arbitrary pattern printed on the first surface or the second surface of the glass (¶[0094], line 1-10, the outer surface and/or the inner surface of each solid structure glass can be covered by a surface film applied for anti-burst, or decoration, or anti-glare, or anti-reflection, or anti-smudge, or hardening, or touch sensing, or the combinations of the 

Regarding Claim 56, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the glass comprises Li2O and Na2O in a total content of 12 mol % or more (¶[0044], line 1-10, the 3D cover glass comprises an alkali aluminosilicate glass composition. from 0 mol % to about 15 mol % Li2O; from 0 mol % to about 20 mol % Na2O, as disclosed in Ehemann).

Regarding Claim 57, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the glass comprises 0.5 mol% or more of Li2O (¶[0044], line 1-10, the 3D cover glass comprises an alkali aluminosilicate glass composition. from 0 mol % to about 15 mol % Li2O, as disclosed in Ehemann).

Regarding Claim 58, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the glass comprises 60 mol% or more of SiO2 and 8 mol% or more of Al2O3 (¶[0044], line 1-13, the 3D cover glass comprises an alkali aluminosilicate glass composition; comprises from about 60 mol % to about 70 mol % SiO2, from about 6 mol % to about 14 mol % Al2O3; disclosed in Ehemann).

2, from 0.1 to 25 mol% of Al2O3, and Li2O, Na2O, and K2O in a total content of from 3 to 30 mol% (¶[0044], line 1-13, the 3D cover glass comprises an alkali aluminosilicate glass composition; comprises from about 60 mol % to about 70 mol % SiO2, from about 6 mol % to about 14 mol % Al2O3; from 0 mol % to about 15 mol % Li2O; from 0 mol % to about 20 mol % Na2O; from 0 mol % to about 10 mol % K2O; wherein 12 mol % ≤ Li2O + Na2O + K2O ≤ 20 mol %,  disclosed in Ehemann).

Regarding Claim 60, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the glass comprises a surface compressive stress layer (¶[0041], line 1-21, the 3D cover glass is subjected to an ion-exchange chemical strengthening process to achieve a combination of a compressive stress greater than 300 MPa and an ion-exchange depth of layer of at least 25 µm, disclosed in Ehemann).

Regarding Claim 61, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 60, wherein the surface compressive stress layer has a surface compressive stress of 300 MPa or more (¶[0041], line 1-21, the 3D cover glass is subjected to an ion-exchange chemical strengthening process to achieve a combination of a compressive stress greater than 300 MPa and an ion-exchange depth of layer of at least 25 µm, disclosed in Ehemann).

Regarding Claim 62, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 60, wherein the surface compressive stress layer has a depth of 10 µm or more (¶[0041], line 1-21, the 3D cover glass is subjected to an ion-exchange chemical strengthening process to achieve a combination of a compressive stress greater than 300 MPa and an ion-exchange depth of layer of at least 25 µm; the ion-exchange depth of layer is at least 10, 15, 20, 25, 30, 35, 40, 45, or 50 µm, disclosed in Ehemann).

Regarding Claim 63, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the interior member is a shift knob (¶[0095], line 1-6, The above-mentioned solid structure glasses can be applied as cover glasses of display equipments, or outer shells of products, or appearance assemblies of electronic devices such as computer, TV box, keyboard, mouse, earphone etc., or cover plates of touch devices, or function buttons, or touch panels etc, as disclosed in Wei; ---further this portion of claim is of the intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 85, Wei teaches an interior member for transportation device (abstract; figs.1-5; ¶[0095], line 1-6), comprising: 

a glass comprising a first surface and a second surface (fig. 5, 500, 51, 52);

a film attached onto the first surface or the second surface of the glass (fig. 5, 51, 52; ¶[0094], line 1-10, the outer surface and/or the inner surface of each solid structure glass can be covered by a surface film applied for anti-burst, or decoration, or anti-glare, or anti-reflection, or anti-smudge, or hardening, or touch sensing, or the combinations of the afore functions. The surface film can be a conductive film or a non-conductive fi lm. The non-conductive film includes an anti-burst film, a decoration film, an optical film, an anti-smudge film and a hardening film. The optical film can be an anti-glare film or an anti-reflection film, -- surface 52 may have film of anti-glare, or anti-reflection, or anti-smudge); and 

an antifouling film forming an uppermost surface of the interior member (fig. 5, 51; ¶[0094], line 1-10, the outer surface and/or the inner surface of each solid structure glass can be covered by a surface film applied for… anti-smudge; --the surface 51 can have an anti-smudge film),
 
wherein the glass has a bent part (fig. 5, 501 or 502) comprising a free shape (¶[0093], line 1-11, curvatures of the above-mentioned solid structure glasses can be of any numerical value; the curvatures of the above mentioned solid structure glasses are not restricted and solid structure glasses can be free curved surfaces), and



But Wei does not specifically disclose that wherein a film attached onto the first surface or the second surface of the glass (---that is, film of anti-glare, or anti-reflection, or anti-smudge) comprising resins.

However, Chiang teaches a multi-function, multi-layer optical film (abstract; fig. 1), wherein a film attached onto the first surface or the second surface of the glass comprising resins (¶[0009], line 1-9, The most basic structure of the optical film contains a first hard coat layer on a front surface of a transparent substrate. The first hard coat layer can integrate in itself the anti-glare, anti-smudge, anti-UV, and anti-static functions by incorporating appropriate amount of specific chemicals into the acrylate resin of the first hard coat layer; ¶[0038], line 1-16, The first low-reflection layer 80 is made of radiation curable or thermosetting acrylate resin…; ¶[0035], line 1-10, The anti-glare layer 40 is made of radiation curable or thermosetting acrylate resin…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the member of Wei by 

But Wei- Chiang combination does not specifically disclose that wherein the glass has a bent part comprising at least one site having a negative Gaussian curvature. 

However, Ehemann teaches a cover glass article (abstract; fig. 2), wherein the glass has a bent part comprising at least one site having a negative Gaussian curvature (¶[0028], line 1-22, Another aspect of the 3D cover glass is the bend radius or curvature. The 3D cover glass has at least one curved surface, and in some embodiments, may comprise two or more bends. The bend may be constant, having a fixed radius with a constant center point, or may be variable, as in the case of a spline structure. In some embodiments, the bend is a complex bend that has a changing radius, such as described by a Burmester curve. The bend angle and radius can be selected based on the peripheral side geometry of the electronic device; -- the 3D cover glass may have different curvatures; the spline structure and Burmester curve comprising negative Gaussian curvatures. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 



Regarding Claim 86, Wei- Chiang - Ehemann combination teaches that the interior member for transportation device according to Claim 40, wherein the glass is at least one selected from the group consisting of soda lime silicate glass, aluminosilicate glass, borate glass, lithium aluminosilicate glass, and borosilicate glass (¶[0044], line 1-10, the 3D cover glass comprises an alkali aluminosilicate glass composition; from 0 mol % to about 15 mol % Li2O, as disclosed in Ehemann).

Response to Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872